DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 08/30/2022.
Currently claims 19-33 are pending in the application.
Election/Restrictions
Applicant's election of Species B, claims 19-30, 32 and 33, in the reply filed on 08/30/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claims 28-29 are objected to because of the following informalities:  
Regarding claim 28, in the limitation of the claim, “the method according to claim 19, … first predefined reference magnetization direction adjacently to each other”, the underlined word should be replaced by ‘adjacent’.
Regarding claim 29, in the limitation of the claim, “the method according to claim 19, … second predefined reference magnetization direction adjacently to each other”, the underlined word should be replaced by ‘adjacent’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 23-24 and 27-29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0012558 A1 (Rossler).
Regarding claim 19, Rossler discloses, a method for forming a sensor circuit (100; magnetic field sensor device; Fig. 12; [0126]), the method comprising 

    PNG
    media_image1.png
    642
    752
    media_image1.png
    Greyscale

forming a plurality of magnetoresistive structures (270-1, as annotated on Fig. 12; half bridge circuit; [0126]) having a first predefined reference magnetization direction (110) in a first common area (as annotated on Fig. 12) of a common semiconductor substrate (sensor elements are applied on a substrate; [0060]); and 
forming a plurality of magnetoresistive structures (270-2, as annotated on Fig. 12; half bridge circuit; [0126]) having a second predefined reference magnetization direction (110’) in a second common area (as annotated on Fig. 12) of a common semiconductor substrate (sensor elements are applied on a substrate; [0060]); and 
forming electrically conductive structures (electrical connection, as annotated on Fig. 12) electrically coupling the magnetoresistive structures (270-1) having the first predefined reference magnetization direction (110) to the magnetoresistive structures (270-2) having the second predefined reference magnetization direction (110’) to form a plurality of half-bridge sensor circuits (combination of 270-1 and 270-2; half bridge circuits; Fig. 12; [0127]), 
wherein each half-bridge sensor circuit (combination of 270-1 and 270-2) comprises a magnetoresistive structure (270-1) having the first predefined reference magnetization direction (110) electrically coupled to a second magnetoresistive structure (270-2) having the second predefined reference magnetization direction (110’) (Fig. 12; [0127]).  

Regarding claim 23, Rossler discloses, the method according to claim 19, wherein at least two of the plurality of half- bridge sensor circuits (670-1 and 670-2) are formed adjacent to one another (Fig. 18; [0177]).  

    PNG
    media_image2.png
    673
    621
    media_image2.png
    Greyscale

Regarding claim 24, Rossler discloses, the method according to claim 19, wherein at least part of the forming the plurality of magnetoresistive structures (270-1) having the first predefined reference magnetization direction (110), and the forming the plurality of magnetoresistive structures (270-2) having the second predefined reference magnetization direction (110’), are carried out simultaneously (Fig. 12; [0116]).  
Note: The examiner notes that the magnetization direction is generated by changing the resistance or current of the magnetoresistive elements. Thus, in a manufacturing environment, the manufacturing cost can be lowered by forming the plurality of magnetoresistive structures simultaneously and then the magnetization direction is generated by changing the resistance or current of the magnetoresistive elements. Therefore, the claim requirement that they are carried out simultaneously is considered to be met. 

Regarding claim 27, Rossler discloses, the method according to claim 19, wherein the electrically conductive structures (electrical connection, as annotated on Fig. 12) are formed simultaneously.  
Note: The examiner notes that in a manufacturing environment, the manufacturing cost can be lowered by forming all conductive connections in the same manufacturing process simultaneously and this is what a person with ordinary skill in the art would do. Therefore, it can be considered that the claim requirement is met.

Regarding claim 28, Rossler discloses, the method according to claim 19, wherein the forming the plurality of magnetoresistive structures (270-1) having the first predefined reference magnetization direction (100) comprises forming the plurality of magnetoresistive structures (270-1 in 290-1 and 270-1 in 290-2; Fig. 12) having the first predefined reference magnetization direction (100) adjacently (the examiner interpreted it as “near to” or “close to”) to each other (Fig. 12; [0126]).  

    PNG
    media_image1.png
    642
    752
    media_image1.png
    Greyscale


Regarding claim 29, Rossler discloses, the method according to claim 28, wherein the forming the plurality of magnetoresistive structures (270-2) having the second predefined reference magnetization direction (100’) comprises forming the plurality of magnetoresistive structures (270-2 in 290-1 and 270-2 in 290-2; Fig. 12) having the second predefined reference magnetization direction (100’) adjacently (the examiner interpreted it as “near to” or “close to”) to each other (Fig. 12; [0126]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0012558 A1 (Rossler) and further in view of US 2006/0012459 A1 (Lenssen).
Regarding claim 25, Rossler discloses in claim 19, the plurality of magnetoresistive structures (270-1 and 270-2) having the first (110) and second (110’) predefined reference magnetization directions (Fig. 12; [0126]),
But Rossler fails to teach explicitly, the method according to claim 19, wherein forming the plurality of magnetoresistive structures comprise forming exchange layers, pinned layers, non-magnetic spacer layers, and sensing layers simultaneously for both magnetoresistive structures having the first and second predefined reference magnetization directions.  
However, in analogous art, Lenssen discloses, the method according to claim 19, wherein forming the plurality of magnetoresistive structures comprise forming exchange layers, pinned layers, non-magnetic spacer layers, and sensing layers ([0049]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rossler and Lenssen before him/her, to modify the teachings of forming a sensor circuit using magnetoresistive structures as taught by Rossler and to include the teachings of forming the plurality of magnetoresistive structures comprising forming exchange layers, pinned layers, non-magnetic spacer layers, and sensing layers as taught by Lenssen since these are the essential layers for magnetic tunnel junction of magnetoresistive structures and absent this important teaching in Rossler, a person with ordinary skill in the art would be motivated to reach out to Lenssen while forming a sensor circuit of Rossler. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Lenssen, it is obvious that in order to lower manufacturing cost, a person with ordinary skill in the art would form exchange layers, pinned layers, non-magnetic spacer layers, and sensing layers simultaneously for both magnetoresistive structures having the first and second predefined reference magnetization directions.  

Regarding claim 26, the combination of Rossler and Lenssen teaches, the method of claim 25, wherein the forming exchange layers, the pinned layers, the non-magnetic spacer layers, and the sensing layers are carried out by evaporation, sputter, or chemical vapor deposition ([0050]; sputter deposition; Lenssen Reference).  

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0012558 A1 (Rossler) and further in view of US 6,137,287 A (Ichihashi).
Regarding claim 30, Rossler discloses, the method according to claim 19, forming the electrically conductive structures (electrical connection, as annotated on Fig. 12) comprises electrically coupling the plurality of half-bridge sensor circuits (270-1 and 270-2) to an evaluation circuit (200; Fig. 18; [0159]),

    PNG
    media_image1.png
    642
    752
    media_image1.png
    Greyscale

But Rossler fails to teach explicitly, the evaluation circuit includes a sensor output value determination circuit, an error determination circuit, and a control circuit.  
However, in analogous art, Ichihashi discloses, the evaluation circuit (as annotated on Fig. 8; col. 10, lines 55-67) includes a sensor output value determination circuit (3; signal detector; Fig. 8; col. 10, lines 7-13), an error determination circuit (91; self-testing circuit including error determination circuit 13; Figs. 8-9; col. 10, lines 55-67), and a control circuit (8; control circuit; Fig. 8; col. 11, lines 1-4).  

    PNG
    media_image3.png
    461
    708
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rossler and Ichihashi before him/her, to modify the teachings of forming a sensor circuit with an evaluation circuit as taught by Rossler and to include the teachings of evaluation circuit includes a sensor output value determination circuit, an error determination circuit, and a control circuit as taught by Ichihashi since these are the essential components of an evaluation circuit in order to evaluate and process the output of a sensor circuit. Absent this important teaching in Rossler, a person with ordinary skill in the art would be motivated to reach out to Ichihashi while forming a sensor circuit of Rossler. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 32, Rossler discloses, the method according to claim 19, forming the electrically conductive structures (electrical connection, as annotated on Fig. 12) comprises electrically coupling the plurality of half-bridge sensor circuits (270-1 and 270-2) to an evaluation circuit (200; Fig. 18; [0159]),

    PNG
    media_image1.png
    642
    752
    media_image1.png
    Greyscale

But Rossler fails to teach explicitly, the evaluation circuit includes a sensor output value determiner, an error determiner, and a controller,  
However, in analogous art, Ichihashi discloses, the evaluation circuit (as annotated on Fig. 8; col. 10, lines 55-67) includes a sensor output value determiner (3; signal detector; Fig. 8; col. 10, lines 7-13), an error determiner (91; self-testing circuit including error determination circuit 13; Figs. 8-9; col. 10, lines 55-67), and a controller (8; control circuit; Fig. 8; col. 11, lines 1-4).  

    PNG
    media_image3.png
    461
    708
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rossler and Ichihashi before him/her, to modify the teachings of forming a sensor circuit with an evaluation circuit as taught by Rossler and to include the teachings of evaluation circuit includes a sensor output value determiner, an error determiner, and a controller as taught by Ichihashi since these are the essential components of an evaluation circuit in order to evaluate and process the output of a sensor circuit. Absent this important teaching in Rossler, a person with ordinary skill in the art would be motivated to reach out to Ichihashi while forming a sensor circuit of Rossler. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teachings of details of the evaluation circuit in Ichihashi, the combination of Rossler and Ichihashi teaches, the sensor output value determiner, the error determiner, and the controller are implemented by a computer program ([0206]; Rossler Reference). 
 


Allowable Subject Matter
Claims 20-22 and 33 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 20, the closest prior art, US 2008/0012558 A1 (Rossler), in combination with US 2006/0012459 A1 (Lenssen) and US 6,137,287 A (Ichihashi), fails to disclose, “the method according to claim 19, wherein forming the plurality of adjacent magnetoresistive structures having the first predefined reference magnetization direction comprises laser treatment of the first common area during a first time-interval; and wherein forming the plurality of adjacent magnetoresistive structures having the second predefined reference magnetization direction comprises laser treatment of the second common area during a subsequent second time-interval”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 21-22 are also objected to due to their dependence on objected base claim 20.
Regarding claim 33, the closest prior art, US 2008/0012558 A1 (Rossler), in combination with US 2006/0012459 A1 (Lenssen) and US 6,137,287 A (Ichihashi), fails to disclose, “the method according to claim 30, wherein the sensor output value determination circuit, the error determination circuit, and the control circuit are formed on a different semiconductor substrate than the common semiconductor substrate”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0169985 A1 (Weber) - A magnetic field sensor apparatus is disclosed for determining two or three components of a magnetic field including at least one Wheatstone bridge with two half-bridges, wherein each half-bridge includes at least two bridge resistors, and at least one of the two bridge resistors is a magnetic-field-sensitive resistor with respect to a magnetic field component in an X/Y magnetic field sensor plane. Arranged symmetrically between the two magnetic-field-sensitive bridge resistors is a ferromagnetic flux concentration element which generates magnetic field components which are anti-symmetric with respect to a Z magnetic field component oriented perpendicular to the X/Y magnetic field sensor plane and are in the X/Y magnetic field sensor plane. 
2. US 2015/0354999 A1 (Ausserlechner) - A sensor arrangement is disclosed including a board with a plurality of conductive lines of a first type, and a plurality of conductive lines of a second type different from the conductive lines of the first type, and a recess. The sensor arrangement further includes a plurality of sensor devices mechanically accommodated on a main surface of the board and arranged around the recess, each sensor device being electrically coupled to the conductive lines of the first type and at least to one of the conductive lines of the second type, wherein each conductive line of the second type electrically couples a sensor device with at least one other item different from the sensor devices of the plurality of sensor devices. A projection of the conductive lines of the first and second types perpendicular to the main surface is crossing-free. Each conductive line of the first type electrically couples at least all of the plurality of sensor devices.
3. US 2004/0075450 A1 (Buge) - An arrangement for detecting and transmitting sensor signals is disclosed with one or more sensor inputs, a processing unit, at least one current source which modulates a signal current that can be supplied to an evaluation unit in dependence of a sensor signal from a first sensor element guided through the processing unit, with the signal current being regulated at any time to the predetermined nominal value by means of the processing unit and/or the current source, and the arrangement comprises another signal input for a second sensor as well as a device for transmitting the other sensor signal by way of the signal current, with the second sensor that can be connected to the other signal input being furnished with a supply current by way of the other signal input.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/09/2022